Citation Nr: 1018658	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO. 08-09 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type 2.

2. Entitlement to a temporary total evaluation because of 
treatment of a service-connected condition requiring 
convalescence.

3. Entitlement to a compensable initial evaluation for 
recurrent post-operative left spermatocele.

4. Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

5. Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

6. Entitlement to an initial evaluation in excess of 10 
percent for the period from January 5, 1999, to April 9, 
2008, for the service connected posttraumatic stress disorder 
(PTSD).

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 
1970, with service in the Republic of Vietnam from July 1969 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

As an initial matter, the Board makes note of several issues 
that were initially appealed by way of a Notice of 
Disagreement, but whose appeals were not perfected. In June 
2000, the RO issued a Statement of the Case with regard to 
the issues of entitlement to an increased rating for tinea 
pedis, entitlement to service connection for right 
spermatocele, entitlement to service connection for Agent 
Orange exposure, entitlement to service connection for benign 
prostatic hyperplasia, and for entitlement to a total 
disability rating due to individual unemployability (TDIU). 
Also, in February 2006, the RO issued a Statement of the Case 
with regard to the issues of entitlement to an earlier 
effective date for prostate cancer, erectile dysfunction and 
special monthly compensation, and for an increased rating for 
erectile dysfunction. And, in July 2008, a Statement of the 
Case was issued for entitlement to service connection for 
hypertension, including as secondary to PTSD. The Veteran did 
not filed a Substantive Appeal by way of a writing or a VA 
Form 9 with regard to any of these issues, so they are not 
within the Board's jurisdiction and will not be further 
discussed.

The issue of entitlement to a total disability rating due to 
individual unemployability (TDIU) was initially raised by the 
Veteran in July 1999, and later withdrawn by way of the May 
2000 statement. Nonetheless, the RO issued a June 2000 
Statement of the Case, but the Veteran did not perfect his 
appeal, as discussed above. He has recently raised this issue 
following his grant of service connection for PTSD, which he 
contends renders him unemployable. See February 2009 
statement. He alleges error on the RO's part for failing to 
adjudicate the TDIU claim. Since this issue has been raised 
by the record, but has not been adjudicated by the RO, the 
Board does not have jurisdiction over it. Thus, the issue of 
entitlement to TDIU is REFERRED to the RO for appropriate 
action. 

The issues of entitlement to a compensable initial evaluation 
for recurrent post-operative left spermatocele; entitlement 
to an initial evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity; 
entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity; and 
entitlement to an initial evaluation in excess of 10 percent 
for the period between January 5, 1999, until April 9, 2008, 
for the service connected PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's original claim for service connection for 
type II diabetes mellitus was received on May 5, 2000.

2. There was no claim for service connection for diabetes 
mellitus pending on May 5, 2000, and no evidence that may be 
considered a formal or informal claim prior to the that date.

3. The June 24, 1996, resection of left spermatocele did not 
require at least one month of convalescence.




CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than May 5, 
2000, for the grant of service connection for type II 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 5107, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2009).

2. The criteria for a temporary total evaluation for 
convalescence based on resection of left spermatocele 
performed in June 1996 have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date - Diabetes

The Veteran is seeking an effective date prior to May 5, 
2000, for his service-connected diabetes mellitus. Section 
5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs. 
38 C.F.R. § 3.816 (2009). See Nehmer v. U.S. Veterans Admin., 
32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer 
II); Nehmer et al v. Veterans Admin. of the Gov't of the 
U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam Veteran who has a covered herbicide disease. 38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2009). The term covered 
herbicide diseases includes type II diabetes mellitus.
 38 C.F.R. § 3.816(b)(2)(i) (2009). This regulation applies 
to claims for disability compensation for the covered 
herbicide disease that were either pending before VA on May 
3, 1989, or were received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease. 38 
C.F.R. § 3.816(c) (2009).

Diabetes mellitus, type II, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001. The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001. See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002). Accordingly, if the Veteran's claim was received 
between May 3, 1989 and May 8, 2001, the effective date must 
be the date of the claim. Otherwise, the effective date of 
the award will be determined in accordance with § 3.114, 
which addresses effective dates when service connection has 
been granted based on a liberalizing change in the law (i.e. 
the inclusion of type II diabetes mellitus as a disease 
formally associated with exposure to herbicide agents).

Under 38 C.F.R. § 3.114, an effective date one year prior to 
the date of the Veteran's claim may be awarded when the 
evidence shows that the Veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue (May 8, 2001) and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement. 
38 C.F.R. § 3.114. The eligibility criteria include a 
diagnosis of the claimed disorder.

In this case, the Veteran contends that he is entitled to an 
"additional 12 months of compensation at $288.00 a month 
which amounts to $3,456.00. This contention is based upon a 
liberalizing law with retroactive payment effective one year 
prior to the date of claim or the date of administrative 
determination of entitlement." 
See January 2002 Veteran statement. Again, the regulation 
states that if the Veteran's claim was received between May 
3, 1989 and May 8, 2001, the effective date must be the date 
of the claim. In this case, the Veteran's claim was received 
by VA on May 5, 2000, which is within the Nehmer timeframe. 
As such, the effective date for his service connected 
diabetes mellitus is appropriately assigned as the date of 
the claim. 38 C.F.R. § 3.114 is applied when the Veteran's 
claim was filed after May 8, 2001. In this case, the Veteran 
receives the greatest benefit with the assignment of the May 
5, 2000, effective date. Accordingly, an effective date prior 
to May 5, 2000, is not warranted.

Temporary Total

VA law and regulations provide that a temporary total 
disability rating will be assigned following a hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release if the treatment of a service-connected disability 
resulted in one of the following: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, application of a 
body cast, or the necessity for house confinement or 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one or more major joints. 38 C.F.R. § 4.30(a)(1)-
(3).

Extensions of periods of one, two, or three months beyond the 
initial three months also may be made under subparagraphs 
(1), (2), or (3) of 38 C.F.R. § 4.30(a). In addition, 
approval may be obtained for extensions of one or more 
months, up to six months beyond the initial six-month period, 
under subparagraphs (2) or (3) of 
38 C.F.R. § 4.30(a). 38 C.F.R. § 4.30(b).

Convalescence has been defined as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury." Felden v. West, 11 Vet. App. 427, 430 (1998) (citing 
Dorland's Illustrated Medical Dictionary). The Court in 
Felden also defined recovery as "the act of regaining or 
returning toward a normal or healthy state." Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).

The evidence shows that on June 24, 1996, the Veteran 
underwent resection of left spermatocele. The Board notes 
that the Veteran was awarded service connection for this 
disability in April 2003, with the effective dating place 
back to 1970, so service-connection was in effect for left 
spermatocele at the time of the surgery.

The report at discharge in June 1996 did not indicate that 
the surgery would require at least one month of 
convalescence. The physician noted that "blood loss was 
nil" and that the Veteran "tolerated the procedure well and 
left the operating room for the recovery room in satisfactory  
condition." The discharge instructions directed the Veteran 
to rest and limit his activities for 24 hours, and to take 
Lortab for pain. There was no suggestion whatsoever that a 
period of convalescence past the 
24-hour period immediately following the surgery was 
necessary. At the one-week follow-up, the Veteran reported 
taking the medication for 2 to 3 days and he doctor noted 
some tenderness. See July 1, 1996, handwritten clinical note. 
One month later, the Veteran reported that the surgery 
alleviated most of the pre-surgery pain. See August 2, 1996 
handwritten clinical note. The medical evidence in the one 
month following the Veteran's June 1996 surgery simply fails 
to show any period of convalescence.

The Veteran's notice of disagreement with the denial of 
temporary total benefits states "monetary compensation may 
be paid for two months of convalescence time this Veteran 
spent after his surgery."  The evidence, however, does not 
establish that a period of convalescence took place other 
than the requisite rest for 24 hours immediately following 
the procedure. There is no evidence that a one month period 
of convalescence was required.  Other than his statements, 
the Veteran has provided no medical evidence to the contrary.  
The contemporaneous medical records describing the surgery 
and the follow up treatment outweigh the statements made by 
the Veteran to the effect that a longer convalesce period was 
required.  

Because the June 1996 resection of left spermatocele did not 
require at least one month of convalescence, the Board finds 
that the criteria for a temporary total evaluation for 
convalescence based on resection of left spermatocele 
performed in June 1996 have not been met. 38 C.F.R. § 4.30.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
notice should be provided to a claimant before the initial RO 
decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial assignment of an effective date for 
diabetes mellitus. In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with regard to entitlement to an earlier effective 
date for the initial rating for diabetes mellitus has been 
satisfied.

As to the Veteran's claim for a temporary total evaluation, 
the Board notes that proper notice was not afforded the 
Veteran prior to adjudicating the claim. However, any errors 
in notice are presumed to be prejudicial to the claimant 
unless VA shows that the error did not affect the essential 
fairness of the adjudication. To overcome the burden of 
prejudicial error, VA must show that: (1) any defect was 
cured by actual knowledge on the part of the claimant; (2) a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law. See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). In this case, the September 
2003 rating decision and March 2005 Statement of the Case 
clearly lay out the requirements for a Temporary Total 
rating, after which the Veteran, in April 2005 provided a 
narrative explanation of his substantive appeal on the issue, 
which shows that he knew a showing of convalescence was 
required to establish a Temporary Total rating. Because he 
established his actual knowledge of the requirement, which 
was the basis for the denial of the benefit, the Board finds 
that the lack of proper notice was not prejudicial to the 
Veteran.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d). Here, the 
Veteran's statements, his service treatment records, and 
post-service private and VA treatment records, are of record. 
The Veteran has not notified VA of any additional relevant 
evidence.

VA has done everything reasonably possible to assist the 
Veteran with regard to these claims. A remand for further 
development of these claims would serve no useful purpose. VA 
has satisfied its duties to notify and assist the Veteran and 
further development is not warranted.


ORDER

An effective date earlier than May 5, 2000, for service 
connection for type II diabetes mellitus is denied.

A temporary total rating under the provisions of 38 C.F.R. § 
4.30, based on the need for convalescence following surgery 
performed in June 1996 is denied.



REMAND

Initial Rating - Left Spermatocele and Left/Right Peripheral 
Neuropathy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009). 
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). 
A disability must be considered in the context of the whole 
recorded history. Consistent with the facts found, the 
ratings may be higher or lower for different segments of the 
time, i.e., the ratings may be "staged." Id. 

In this case, the Veteran is seeking an increased initial 
rating for his service-connected left spermatocele, and for 
his right and left lower extremity peripheral neuropathy. A 
review of the claims folder reveals that the most recent 
peripheral nerves examination was in November 2001, and the 
most recent genitourinary examination related to his left 
spermatocele was in July 2004, nearly nine and six years ago, 
respectively. Considering the Veteran's claim that these 
disabilities should be rated at higher levels due to their 
severity, the Board finds that these examinations are clearly 
too remote for the Board to use to determine the current 
level of severity of these disabilities. As such, a remand is 
warranted to afford the Veteran current VA examinations for 
his service-connected left spermatocele and left and right 
lower extremity peripheral neuropathy.

Initial Rating - PTSD

The Veteran was awarded service connection for PTSD by way of 
the July 2008 rating decision. The RO assigned a 10 percent 
rating from January 1999, with a 100 percent rating effective 
in April 2008. In February 2009, the Veteran submitted a 
statement pointing out that the April 2008 VA examination 
report and the December 1999 treatment records show similar 
symptoms of PTSD, including the assignment of a Global 
Assessment of Functioning (GAF) score of 40 in 1999 and 35 in 
2008. The Veteran goes on to state that in light of his "GAF 
score as low as 30, and frequent scores of 40 and 50, the 
evidence clearly manifests serious to severe mental 
disability so as to warrant a 100 percent evaluation." This 
statement is liberally construed by the Board in a light most 
favorable to the Veteran and is, therefore, deemed to be his 
timely notice of disagreement (NOD) with regard to the 
initial 10 percent rating for PTSD. The Veteran has not, 
however, been afforded a Statement of the Case (SOC) with 
regard to the PTSD rating. 

When an NOD is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted. If no preliminary action is required, or when it 
is completed, the RO must prepare an SOC pursuant to 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the NOD is withdrawn by the 
Veteran or his representative. 
38 C.F.R. § 19.26 (2009). Because the RO has not granted a 
rating in excess of 10 percent between January 1999 and April 
2008 for PTSD, and the Veteran has not withdrawn that appeal, 
an SOC must be issued. See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected recurrent post-operative 
left spermatocele. All necessary testing 
and examination should be performed and 
the examiner should review a copy of the 
claims folder in correlation with the 
examination and report. The basis for any 
finding and/or conclusion should be clear 
in the report.

2. Afford a Veteran VA examination to 
determine the current severity of his 
service-connected polyneuropathy, left 
lower extremity, associated with type II 
diabetes mellitus, and  polyneuropathy, 
right lower extremity, associated with 
type II diabetes mellitus. All necessary 
testing and examination should be 
performed and the examiner should review a 
copy of the claims folder in correlation 
with the examination and report. The basis 
for any finding and/or conclusion should 
be clear in the report.

3. Issue a Statement of the Case (SOC) on 
the issue of entitlement to an increased 
initial rating for PTSD. Advise the 
Veteran of the need to timely file a 
substantive appeal to perfect the appeal. 
The appropriate time to respond must be 
afforded to the Veteran. If in order, the 
matter should then be returned to the 
Board for appellate review.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


